DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on December 13, 2021 and wherein the Applicant has amended claims 1-3, 5-8, 9-11, 13-16, 18-20 and canceled claim 17. In an Examiner-initiated telephone interview with the Applicant Attorney Ching-Cheng Chang (registration number 73,240) on January 13, 2022, the Applicant has further amended claims 1, 9.
In virtue of this communication, claims 1-16, 18-20 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to Claim Interpretation of claims pf claims 1, 9-10, 19-20 under 35 U.S.C. 112(f), as set forth in the previous office action, the claim amendment and argument, see paragraph 2 of page 11 in Remarks filed December 13, 2021, have been fully considered and the argument found persuasive. Therefore, the Claim Interpretation of claims pf claims 1, 9-10, 19-20 under 35 U.S.C. 112(f), as set forth in the previous office action, has been withdrawn.
With respect to the rejection of claims 6-8, 14 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 11 in Remarks filed on December 13, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 6-8, 14 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
35 USC §102(a)(1), as set forth in the previous Office Action, the Applicant’s amendment, including through the Examiner Amendment as attached Examiner Amendment Claim List, and argument, see paragraphs 3-4 of page 12 in Remarks filed on December 13, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 9-10, 20 and dependent claims 2-8, 11-19, as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Ching-Cheng Chang (registration number 73,240) on January 13, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Allowable Subject Matter
Claims 1-16, 18-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654